UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 15, 2011 Angeion Corporation (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-13543 41-1579150 (Commission File Number) (IRS Employer Identification No.) 350 Oak Grove Parkway Saint Paul, Minnesota 55127-8599 (Address of principal executive offices) (Zip Code) (651) 484-4874 ( Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8  Other Events Item 8.01 Other Events On April 15, 2011, Angeion Corporation (the Company) issued a press release announcing an increase in its stock repurchase program. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information provided pursuant to Item 8.01 of this Form 8-K is being furnished and is not filed for purposes of Section 18 of the Securities Act of 1934, and may not be deemed incorporated by reference in any filing under the Securities Act of 1933, except as expressly set forth by specific reference in that filing. Section 9  Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits The following is furnished as an Exhibit to this Report: Exhibit No. Description of Exhibit Press release dated April 15, 2011, announcing increase in stock repurchase program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGEION CORPORATION Dated: April 15, 2011 By /s/ Larry R. Degen Larry R. Degen Interim Chief Financial Officer 2
